Title: Thomas Ritchie to Thomas Jefferson, 7 September 1816
From: Ritchie, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            Richmond September 7th 1816.
          
          I need scarcely say, that a Request from you is a Command upon me—I obey it with pleasure.
          I have forwarded you by mail, not only the Document you ask for, but the entire Journal of the last House of Delegates, of which that Document forms a part.—The Journal may furnish additional Documents, which you may find interesting.
          I beg leave to add the Acts of the last Legislature—being, in my humble judgment, one of the most honorable Monuments, of the public Spirit of our Legislature.
          
            With the highest Respect,
             Yours Sincerely,
            Thomas Ritchie
          
        